Title: From William Stephens Smith to Abigail Smith Adams, 13 March 1814
From: Smith, William Stephens
To: Adams, Abigail Smith



Very Dear and esteemed Madam
Sunday Washington City March 13th. 1814

I have your Letter of the 2d. inst. one from My dear Caroline of the 28th. of Febry. and one from my son John of the first and one from Mr. DeWint of the 2d. inst. all of which I have answered, the majority however goes by this post— The subject is highly interesting I have promptly answered Caroline, my Son and Mr. De Wint— I wrote a note to The Honble: Mr. Oakley a member in Congress from the County of Dutchess, where Mr. De Wint resides, and have sent the answer I recieved, to Caroline, as also a copy of my letter to mr. De Wint, all of which she will of course communicate to you and The President. I doubt not but Mr. Oakley’s Letter corroborating the statement made by my son John, in favour of Mr. De Wint will be perfectly satisfactory— and I hope my own letter to the young Gentleman will meet with the approbation of the Pres. and yourself—
It is gratifying to me that the deportment of Mr. De Wint while at Quincy met with your approbation, and I have now doubt if the connexion takes place, discretly and prudently arranged, they will both be happy— On this subject, you must favour me with frequent communications, and my Dear Daughter with a continuance of your affectionate and correct counsel.
You have pardoned me for my past silence this Subject will reopen the door of communication—
I saw Mrs: Hellen yesterday for the first time, and communicated your wish to be informed, of her health and that of her sisters— She said she had been negligent and unwell that she was indebted to you a letter, which she would now promptly pay—
I enjoy a great share of health, remember me affectionately to the family— I am Dr. Madam— yours sincerely
W. S. Smith